Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. The most pertinent of these references have been applied below.
	
	
	
Election/Restrictions
The applicant has elected Claims 1-3, 7, 9, and 11 without indicating traverse, and no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3 and 9 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN 105566629 listed on IDS and ISR).
Guo (claims, abs., examples, 76-79) discloses composition comprising a polyimide curing agent and phthalonitrile oligomer:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

n1=1-5, R2 and R4 are 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
selected from 5 candidates., R5 is also 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and R1=R2 are most preferably -CH2-.  In light of this, one of ordinary skill would at once envisage selecting the aforementioned R2, R4, R5, and R1=R2 to anticipate claims 1-3 and 9, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, and 9  is (are) rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 105566629 listed on IDS and ISR).
Disclosure of Guo is adequately set forth in ¶1 and is incorporated herein by reference.  
In light of this, one having ordinary skill in the art would obviously recognize to prepare the claimed phthalonitrile oligomer by selecting aforementioned the aforementioned R2, R4, R5, and R1=R2, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories.  
Claim(s) 1-3, 7, 9, and 11 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 4022942) in view of Guo et al. (CN 105566629 listed on IDS and ISR).
As to claims 1-3, 7, 9, and 11, Kim (claims, abs., examples, 1-12, 58, 85-95) discloses a composition for producing composite for airplanes comprising a polyimide curing agent that meets the claimed one:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
and a phthalonitrile resin:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Disclosure of Guo is adequately set forth in ¶1-2 and is incorporated herein by reference.  Guo further discloses the phthalonitrile oligomer shows heat resistance and excellent mechanical properties and can be applied as composite resin base for aerospace application, the same area of endeavor of Kim.
Therefore, as to claims 1-3, 7, 9, and 11, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Kim and replaced the phthalonitrile with the phthalonitrile oligomer in view of Guo, because the resultant composition would yield improved heat resistance and excellent mechanical properties.  One of ordinary skill in the art would obviously recognize using Guo’s phthalonitrile oligomer would improve crosslinking because of the more numbers of crosslinkable CN groups on the oligomer.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHANE FANG/Primary Examiner, Art Unit 1766